Citation Nr: 9934810	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to May 
1947 and from September 1950 to February 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for hearing loss.  This appeal also arises from an October 
1997 rating decision which denied entitlement to service 
connection for tinnitus.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
the veteran had any hearing loss or tinnitus while in active 
service.

2.  There is no competent evidence of record which shows that 
any current hearing loss or tinnitus was incurred in or 
aggravated by service, that any organic disease of the 
nervous system manifesting in hearing loss or tinnitus 
manifested to a compensable degree within one year following 
the veteran's separation from either period of active 
service, or that any current hearing loss or tinnitus is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the 
claims are (1) whether the veteran had hearing loss or 
tinnitus during service, or whether any organic disease of 
the nervous system manifesting in hearing loss or tinnitus 
manifested to a compensable degree within one year following 
the veteran's separation from active duty; (2) whether he 
currently has hearing loss disability for VA purposes or 
tinnitus; and if so, (3) whether any hearing loss disability 
or tinnitus is etiologically related to his service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss or tinnitus while on active duty.  The Board notes that 
the veteran's May 1947 separation examination found his 
hearing to be 15/15 for whispered voice in both ears.  That 
examination found no abnormalities of the ear, nose, or 
throat.  The veteran's February 1952 separation examination 
found his hearing to be 15/15 in both ears for both whispered 
and spoken voice.  Examination of the ears was normal.

The Board also notes that the veteran served for many years 
in the reserves.  Several of his periodic service medical 
examinations conducted while he was a reservist indicate 
hearing loss.  However, none of those examinations provides 
any information to indicate that hearing loss was incurred in 
or aggravated by the veteran's service, or that the veteran's 
hearing loss or tinnitus was proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The veteran has alleged that his hearing loss and 
tinnitus are due to service both on active duty and as a 
reservist, however, there is no competent medical evidence of 
record which supports that allegation or which relates any 
hearing loss or tinnitus to his service in either capacity.

Likewise, the veteran's current medical records indicate the 
current presence of hearing loss and tinnitus.  However, the 
current medical records do not provide any evidence which 
demonstrates that any current hearing loss or tinnitus was 
incurred in or aggravated service, that any organic disease 
of the nervous system manifesting in hearing loss or tinnitus 
manifested to a compensable degree within one year following 
the veteran's separation from either period of active 
service, or that any current hearing loss or tinnitus is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

As there is no record of treatment or complaint of hearing 
loss or tinnitus in active service, no competent evidence 
showing that any organic disease of the nervous system 
manifested to a compensable degree within one year following 
the veteran's separation from service, no competent evidence 
showing hearing loss or tinnitus was incurred or aggravated 
by service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, and 
no competent medical evidence providing any nexus or link 
between any current hearing loss or tinnitus and the 
veteran's service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the October 1997 statement 
of the case, the July 1998 supplemental statement of the 
case, and in the above discussion.

Although the RO did not specifically state in every instance 
that it denied the veteran's claims on the basis that they 
were not well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claims because the claims are not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).








	(CONTINUED ON NEXT PAGE)



ORDER

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded and is therefore denied.  
The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded and is therefore denied.  This 
appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

